In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                          No. 14-1082V
                                    Filed: November 4, 2016

*********************                                 UNPUBLISHED
LYNN HENDERSON,            *
                           *
               Petitioner, *                          Ruling on the Record; Vaccine Act
v.                         *                          Entitlement; Insufficient Proof of
                           *                          Causation; Influenza (“Flu”)
SECRETARY OF HEALTH        *                          Vaccine; Occipital Neuralgia
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*********************

Richard Gage, Esq., Richard Gage, P.C., Cheyenne, WY, for petitioner.
Camille Collett, Esq., U.S. Department of Justice, Washington, DC, for respondent.

        RULING ON THE RECORD AND DECISION DISMISSING PETITION1

Roth, Special Master:

        On November 5, 2014, Lynn Henderson [“petitioner” or “Ms. Henderson”] timely filed a
petition for compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§ 300aa-10, et seq.2 [“Vaccine Act” or “Program”]. The petition alleges that Ms. Henderson
suffers from left occipital neuralgia caused by the influenza vaccination that she received on
December 1, 2011. Petition at ¶¶ 1, 4. The petition further alleges that Ms. Henderson’s injuries
persisted for more than six months. Id. at ¶ 2, 5.

       For the reasons stated herein, I find that the petitioner has failed to establish entitlement

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information that satisfies the criteria
in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction
must include a proposed redacted decision. If, upon review, I agree that the identified material
fits within the requirements of that provision, I will delete such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (1986).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
to an award and thus, the case is dismissed.

                                      I. Procedural History.

        Petitioner filed her petition and first affidavit on November 5, 2014. She filed twelve
exhibits on November 26, 2014. See generally, Petitioner’s Exhibits (“Pet. Ex.”) 1-12.

        This case was assigned to now-Chief Special Master Dorsey, who conducted the initial
status conference on December 9, 2014.3 After petitioner filed her Statement of Completion,
respondent filed her Rule 4(c) report recommending against compensation. Respondent’s Report
[“Res. Rpt.”], filed May 18, 2015, at 1. In her report, respondent stated that “petitioner’s medical
records do not document her receipt of the influenza vaccine on December 1, 2011,” thus,
petitioner cannot satisfy her burden of proof under 42 U.S.C. §§ 300aa-11(c)(1)(A). Id. at 14.
Petitioner received the flu vaccine while at work, but apparently no record of the vaccine was
maintained by the administrator of the vaccine. Respondent also asserted that petitioner’s
medical records contradicted her assertion that she suffered residual effects from her alleged
injury for more than six months. Id. at 15. Finally, respondent stated that petitioner had not
identified a plausible medical theory which would explain how the influenza vaccine could cause
her alleged injury, which is required under Althen v. Sec’y of Health and Human Servs., 418 F.3d
1274, 1278 (Fed. Cir. 2005). Res. Rpt. at 17.

         Chief Special Master Dorsey held a Rule 5 status conference on July 20, 2015, during
which she discussed her preliminary views of the case. It was the Chief Special Master’s opinion
that, although petitioner had prior neck and back pain, she experienced the onset of a new injury
“occurring on or around December 22, 2011, that is separate and distinct” from previous injuries.
Order, issued Jul. 20, 2015 [ECF No. 20], at 1. The Chief Special Master also noted that certain
affidavits, Pet. Ex. 11 and 14, list the allegedly causal vaccine as “Fluvanal” instead of
“FluLaval.” Id. Petitioner’s counsel was ordered to submit corrected affidavits. Id. The Chief
Special Master issued an order authorizing petitioner’s counsel to serve a subpoena on
Tippecanoe County Wellness Center in Lafayette, Indiana, in order to obtain proof of
vaccination for petitioner. Order, issued Jul. 20, 2015 [ECF No. 21].

        Petitioner filed the corrected affidavits and her prescription records, as well as a response
from Tippecanoe County Wellness Center stating that petitioner’s consent form for the flu
vaccine had been destroyed, and the facility no longer had any records relating to petitioner. See
generally, Pet. Ex. 15-17. Respondent indicated that she was not interested in entertaining
settlement discussions without an expert report supporting petitioner’s claim. Respondent’s
Status Report [Res. SR], filed October 5, 2015 [ECF No. 26] at 1. The Chief Special Master then
ordered petitioner to file an expert report “addressing the Althen criteria” by December 7, 2015.
Order, issued October 7, 2015 [ECF No. 27] at 1.

        This case was reassigned to me on October 19, 2015. Petitioner repeatedly filed motions
for extensions of time to file her expert report. Motion for Extension of Time, filed Dec. 7, 2015;
Dec. 23, 2015; Jan. 6, 2016; Jan. 29, 2016; Feb. 29, 2016 [ECF No. 30-34]. Petitioner was

3
    Special Master Dorsey was elevated to Chief Special Master on September 1, 2015.


                                                  2
ultimately unable to file an expert report. On March 18, 2016, petitioner filed a motion for a
decision on the record. Motion, filed Mar. 18, 2016 [ECF No. 35].
       This matter is now ripe for decision.

                                 II. Relevant Medical History.

A. Petitioner’s Health Prior to the Allegedly Causal Vaccination.

        Lynn Henderson was born on September 22, 1959. Before she received the allegedly
causal vaccination, she was a nurse practitioner. Pet. Ex. 9 at 1. Petitioner’s primary care
physician (“PCP”), Dr. Hoshaw, treated her for allergies, arthritis, asthma, depression,
hypertension, and chronic neck pain. Pet. Ex. 1 at 118, 130. Petitioner regularly visited her
neurologist, Dr. Horton, for treatment of her moderate obstructive sleep apnea. See generally Pet.
Ex. 9. She also saw Dr. Dicke, an orthopedist, for treatment of degenerative disc disease and
osteoarthritis. Pet. Ex. 1 at 130, 134, 142. Petitioner had a history of fibromyalgia,
hyperinsulinemia, hypokalemia,4 kidney stones, cervicalgia, and kyphosis5 Id. at 30, 58, 64, 65,
182. She also had a history of elevated C- reactive protein, though her ANA and rheumatoid
factor were negative. Id. at 70, 72.

B. Petitioner’s Health after the Allegedly Causal Vaccination.

       Petitioner states that she received the allegedly causal vaccination on December 1, 2011,
at Tippecanoe County Employee Wellness Center.6 Pet. Ex. 13 at 1.

       She presented to Dr. Collicott on December 13, 2011 for depression and unspecified
vitamin D deficiency. No other complaints were raised at that time. Pet. Ex. 5 at 19-20.

        On January 12, 2012, petitioner presented to her neurologist, Dr. Horton, complaining of
head and neck pain. Dr. Horton noted, “Since Dec 22, has had ‘vice over head,’ mainly on left
side, from temple into neck.” Pet. Ex. 9 at 13.


4
  Hypokalemia is a lower than normal level of potassium in the bloodstream. Symptoms of
hypokalemia may include weakness, fatigue, and muscle cramps. MAYO CLINIC (July 8, 2014)
http://www.mayoclinic.org/symptoms/low-potassium/basics/definition/sym-20050632 (Last
visited Nov. 3, 2016).
5
  Kyphosis is a forward rounding of the back. While kyphosis can occur at any age, it is most
common in older women. Age-related kyphosis often occurs after osteoporosis weakens spinal
bones to the point that they crack and compress. MAYO CLINIC (June 6, 2014)
http://www.mayoclinic.org/diseases-conditions/kyphosis/basics/definition/con-20026732 (Last
visited Nov. 2, 2016).
6
  Petitioner presumptively received the influenza vaccine on December 1, 2011, based on two
eyewitness reports. See generally Pet. Ex. 15. However, the vaccine was administered at
petitioner’s workplace as opposed to her primary care provider, and due to poor record keeping
at the vaccination site, her vaccination record was lost. Pet. Ex. 16 at 1. Petitioner submitted
affidavits of two individuals employed by Tippecanoe County Wellness Center who affirm that
they witnessed petitioner receive the flu vaccine on that date. See Pet. Ex. 10, 11.

                                                 3
        On January 15, 2012, petitioner presented to the emergency department (“ED”) at St.
Vincent Frankfort Hospital, complaining of “burning on scalp,” “numbing/tingling on scalp,”
“ear pain,” and “pain all over.” Pet. Ex. 4 at 53. Petitioner stated that her complaints “started 22nd
of Dec.” Id. Petitioner was discharged on January 16, 2012. Id. at 64.

        On January 16, 2012, petitioner presented to Indiana University Health Lafayette
(“IUHL”) for a follow-up examination after her visit to the emergency room. Pet. Ex. 3 at 27. It
was noted that she had an onset of pain on the left lateral angle of the eye, where the upper and
lower lids meet (“lateral canthus”) on December 22, 2011. Over the ensuing days it spread to the
outer part of the left ear (“pinna”) and left cheek. Id. It was noted that petitioner had “shingles
rash 6 months ago down the back of the L neck. She has had some numbness along the jaw.” Id.
at 27. She was noted to have “facial pain. ?herpetic. Eye exam normal.” She was prescribed
Acyclovir 800. Id. That same day, petitioner underwent an MRI of the brain which was normal.
Pet. Ex. 1 at 181.

         On January 19, 2012, petitioner presented to Dr. Collicott. He noted that she “continues
to have facial numbness, pain goes up to left ear; left temporal pain. Has been ongoing x 4
weeks.” Pet. Ex. 5 at 24. She complained of “Lt facial pain and numbness, put on acyclovir by
ophthalmologist.” Id. On physical examination she was noted to have “diminished grimace” of
her left face, “able to close OS.” Id. at 25. He diagnosed her with Bell’s palsy and prescribed
prednisone, Neurontin, Tylenol #3, and moisturizing eye drops, and instructed her to follow up
with a neurologist in one week. Id.

         On January 20, 2012, petitioner underwent an intracranial head MR angiogram without
gadolinium. Pet. Ex. 3 at 32. There were no significant incidental findings. However, there was a
“persistent (fetal) carotid to vertebrobasilar anastomosis between the precavernous portion of the
left internal carotid artery and the basilar artery (i.e. persistent trigeminal artery).”7 Id. An
extracranial MR angiogram of the neck showed “possible stenosis left subclavian artery.” Id. at
35. It was suggested that petitioner “consider a CT angiogram of the neck for further evaluation.”
Id. Brain MRIs were performed both with and without gadolinium, revealing an “essentially
normal study.” Id. at 30-31.

        On January 24, 2012, petitioner saw Dr. Bremer with a variety of concerns. She was
noted to have “persistent pain in the left side of the head and temple with a past several weeks
(sic)…The patient is being treated for trigeminal neuralgia and is currently on Neurontin. She
was evaluated for temporal arteritis and had a normal sedimentation rate. She has had a history
of fibromyalgia in years past…no recent fevers or chills. Because of left sided facial pain she
was treated with (sic) possible herpes zoster with Valtrex. She has no skin lesions…She also
thought she was having possible symptoms of a stroke some 3 weeks ago and was in the
emergency room and had an imaging study that was apparently normal.” Pet. Ex. 3 at 24-25. Dr.
Bremer recommended “Stop the use of nasal spray…No ENT source noted for her left sided
7
 Persistent trigeminal artery occurs when the trigeminal artery, an embryonic carotid-
vertebrobasillar anastomosis, persists into adulthood. It is associated with vascular malformation,
cerebral aneurysm, and trigeminal neuralgia. Licia Pacheco Pereira et al., Persistent trigeminal
artery: angio-tomography and angio-magnetic resonance finding, 67 ARQ. NEURO-PSIQUIATR,
882-85 (2009).

                                                  4
atypical facial pain.” Id. at 27.

        On January 28, 2012, petitioner presented to a cardiologist, Dr. Yaacoub, upon referral
from her PCP “for evaluation of recurrent headache and elevated blood pressure. The patient’s
symptoms started on 12/22/11. She has been experiencing frequent episodes of left temporal
headache with tingling sensation of the face. She has undergone neurology evaluation by Dr.
Sam Horton. MRA and MRI were unremarkable. She has occasional episodes of palpitation. She
denies any symptoms of chest pain, orthopnea, paroxysmal nocturnal dyspnea, near syncope or
syncope.” Pet. Ex. 6 at 1. Dr. Yaacoub’s impression was “Hypertension – uncontrolled;
Palpitation; Headache – unclear etiology and Facial numbness/hyperacusis” (hypersensitivity to
sound). Id at 2. Petitioner was advised to continue with her medications, obtain a ZIO patch,8
start metoprolol at 25 mg and return in a month. Id. She was also referred to a consult with Dr.
Saunders. Id.

        Two days later, on January 30, 2012, petitioner presented to Dr. Horton complaining of
“intermittent numbness in the left face, involving the pinna. Also, feels like muscle tightening
and fasciculations…worsens throughout the day, sleep makes it better…Had flu shot a couple
months ago, and was around sick patients. Has some tightness in her neck. Feels ‘off.’” Ex. 9 at
27. Dr. Horton noted petitioner’s “left sided numbness, facial pain and headache, and neck pain.
Her exact diagnosis remains uncertain despite multiple evaluations and studies,” and that her
symptoms “could be cervicogenic, or related to postvaccine demyelination syndrome.” Id. at 29.

       On February 7, 2012, petitioner presented to her dentist, Dr. Reef, complaining of
“constant pain in the implant area…Been having problems since Dec 2011.” Pet. Ex. 2 at 2. She
returned on February 10, 2012, when Dr. Reef noted “Could possibly be a TMJ problem?” Id.

        On February 14, 2012, petitioner presented to her neurologist, Dr. Horton complaining of
“temporal pain.” Pet. Ex. 9 at 33. Dr. Horton noted that petitioner was still experiencing
“numbness and tingling…in left face, but not as intense. Has some tightening in the left jaw.
Feels shaky all over, like ‘fight or flight’ syndrome.” Id. An EMG/NCS performed on that date
revealed an “abnormal study showing 1. A mild left median neuropathy at the wrist (carpal
tunnel syndrome)” and “2. A chronic left C7 radiculopathy, without any electrodiagnostic
evidence of active or ongoing denervation.” Id. at 31-32.

         Later that day, petitioner presented to the emergency department at Franciscan St.
Elizabeth, complaining of jaw pain radiating down her left arm and palpitations. Pet. Ex. 12 at
14, 20-23. A chest x-ray performed showed “mild interstitial lung disease. Mild airspace disease,
right upper lobe,” but “no acute osseous or soft tissue abnormality” and “no pneumothorax.” Id.
at 28. Petitioner was discharged that same day, with instructions to “push fluids, rest” and “return
if worse.” Id. at 16.
8
  A ZIO patch is a wire free ambulatory electrocardiogram device. It is worn for up to 14 days
for continuous cardiac monitoring, and features a button that allows the wearer to capture
symptomatic events. Amal Mattu, MD, FACEP, ZIO XT Patch Cardiac Monitoring Device May
Be Good Option for Evaluating Possible Dysrhythmias, ACEP NOW (June 10, 2014)
http://www.acepnow.com/article/zio-xt-patch-cardiac-monitoring-device-may-good-option-
evaluating-possible-dysrhythmias/ (Last visited Nov. 3, 2016).

                                                 5
         On February 22, 2012, petitioner returned to her primary care physician who noted her
visit to the emergency room the prior week for jaw and arm pain. Pet. Ex. 1 at 198. Petitioner
“continues to have left sided facial pain…The numbness that originally was a part of the facial
pain picture has improved significantly, and the severity of the pain has decreased. She continues
to have constant nagging pain, but it not (sic) overtaking her days. She would like a 2nd opinion
from neuro at this point.” Id.

        On March 1, 2012, petitioner presented to Dr. Lett at the Center for EMG & Neurology
with a complaint of left facial pain with previous evaluations. Pet. Ex. 7 at 1. Following an
examination, Dr. Lett noted that petitioner’s “examination today is normal and nonfocal…except
it does show left occipital nerve tenderness. Palpation in this area recreates a portion of her left
head discomfort.” Id. Dr. Lett’s impression was “1. Left-sided head discomfort for the past two
months – possible left occipital neuralgia. 2. Normal neurological examination. 3. Normal MRI
bran and normal angiogram. 4. Previous ENT, ophthalmology, cardiology, and neurology
evaluations. Recommendation: left occipital nerve block. This was performed with 2 cc
bupivacaine and 2 cc Celestone. She noticed some improvement of the discomfort at the time of
the injection.” Id. at 1, 2.

       Petitioner presented to Dr. Horton on March 13, 2012. Her symptoms had returned,
though initially Dr. Lett’s injections had taken a lot of the pain away. Pet. Ex. 9 at 39. Dr.
Horton’s clinical assessment on that date was “a 52 year old female with left side facial and neck
numbness and pain, with a component of occipital neuralgia based on response to injections a
couple weeks ago. She may also have a cervical dystonia, as was suspected in 2010.” Id. at 41.
Dr. Horton ordered an MRI of the c-spine. Id. at 42.

       An MRI of petitioner’s cervical spine was performed on March 15, 2012 revealing “1.
Circumferential bulging at C5-6 severely flattens the anterior cord. 2. Bulges at C3-4, C4-5 and
C6-7 produce mild to moderate cord flattening. 3. Mild anterior subluxation of C7 on T1 is
associated with ligament hypertrophy that flattens the posterior cord. 4. Mild subluxation of T3
on T4. 5. Multinodular thyroid gland.” Pet. Ex. 9 at 37-38.

        On March 19, 2012, petitioner presented to Dr. Loyd complaining of “bilateral neck pain
and left fascial (sic) pain.” Pet. Ex. 3 at 23. Dr. Loyd noted the “[T]he patient is primarily here
for neck pain. Her symptoms occurred in her early 20s. She has always been large breasted. She
describes a throbbing aching sensation in neck which is worse while sitting at the computer. Her
pain improves when lying flat or taking the pressure off of her neck. She denies any upper
extremity symptoms. She also has a history of left-sided facial pain. The pain begans (sic) in the
temporal region and spread into the maxillary region. She has been worked up by a cardiologist.
She has been placed on acyclovir by an ophthalmologist. She has been diagnosed with trigeminal
neuralgia. Lyrica helps a little. Her neurologist thought it maybe associate (sic) with a
vaccination reaction.” Id. Following examination, Dr. Loyd stated “I believe the patient’s current
pain is most likely associate (sic) with myofascial pain given the size of her breasts and the fact
that her symptoms began in her early 20’s…with regard to her facial pain she may respond to
trigeminal nerve block. She seem to be improving spontaneously so we see how she does in the
meantime. Addendum: A new cervical MRI 3/15/12 – severe flattening of the anterior cord at
C5-6 without cord compression. Moderate left and mild to moderate right lateral stenosis. The


                                                 6
patient elected to return to the pain clinic as needed.” Id. at 24.

        On March 23, 2012, petitioner was referred to a physical therapist for treatment of her
“cervicalgia headache.” Pet. Ex. 4 at 86. Petitioner was noted to have “a long history of tension
in her shoulders and neck and with new onset of left sided facial pain temporal and
maxillary…the patient states the first thing in the morning there is just a dull sensation of her
pain and it worsens to nearly a 10/10 level by the evening…She is currently working; however,
she has decreased her hours and her days of working. She now works 3 days a week and no more
than 6 hours at a time.” Id. Petitioner received physical therapy with good result through June 29,
2012, after which she failed to return. Id. at 82.

        On April 5, 2012, petitioner returned to Dr. Lett for another left occipital nerve block.
Pet. Ex. 7 at 5. Dr. Lett noted that “Lynn had excellent improvement of her left occipital head
pain for three weeks after the left occipital nerve block.” Id. at 3. He also noted that petitioner
was “contemplating seeing a chiropractor in the future.” Id.

        The next day, April 6, 2012, petitioner presented to Dr. Arbuckle at Indiana Spine Group
after being referred by her PCP for pain management. Pet. Ex. 1 at 216. Dr. Arbuckle stated that
petitioner’s “neck pain and trapezial and bilateral shoulder pain” was “very likely…secondary to
her age-appropriate spondylosis and degenerative disc changes.” Id. at 217. He also noted that
“most of the time, we never do find an actual reason for greater occipital neuralgia.” Id. He
likewise felt her atypical facial pain was secondary to the pain in her neck, shoulders and
trapezial region. Id.

        On April 10, 2012, petitioner returned to Dr. Horton. It was noted that she “had a third set
of occipital nerve injections which helped temporarily by subsiding the pain, but it did not help
the twitching in the left jaw and temple. Is scheduled to get a cervical epidural injection. Trigger
point injections have not helped in the past…She does notice that she turns her head to the right,
and has noticed this over the last few years. We also made this observation in the clinic note
5/2/11.” Pet. Ex. 9 at 50. Upon examination, Dr. Horton noted that there was “some tenderness to
palpation left temporal area, no palpable temporal artery. Comments: Hypertrophy of L cervical
paraspinal musculature. Very mild R torticollis, but this may also be more posture related.” Id. at
52.

       Petitioner returned to Dr. Horton for botulinum toxin injection on May 1, 2012. “She did
have some reproduction of head tingling with injection in the left levator scapular, and perhaps
may target this muscle for future injections.” Pet. Ex. 9 at 55. “Can reproduce facial pain by
pushing left trapezius area. PT has helped, as well as home traction device. Still has some
numbness in left lip.” Id. at 57.

        There are no medical records filed after May 1, 2012 that address any further complaints
or treatment for petitioner’s facial pain.




                                                   7
                                           III. Discussion.

        Under the Vaccine Act, a petitioner may prevail on her claim by proving a “Table”
injury, in which causation is presumed or, alternatively, by proving an “off-Table” injury, in
which she identifies a causal link between the vaccine and the injury alleged. Because Ms.
Henderson does not meet the criteria outlined in the Vaccine Injury Table, 42 C.F.R. § 100.3
(2009), she must produce a preponderance of evidence that a covered vaccine is responsible for
her injuries.

A. Legal Standard.

        An “off-Table” claim requires that a petitioner establish by preponderant evidence that a
covered vaccine caused or significantly aggravated the injury claimed. § 11(c)(1)(C)(ii)(II).
Petitioner need not show that the vaccinations were the sole cause, or even the predominant
cause, of her condition; showing that the vaccinations were a “substantial factor” and a “but for”
cause of her injury are sufficient for recovery. Shyface v. Sec’y of Health and Human Servs., 165
F.3d 1344, 1352 (Fed. Cir. 1999); see also Pafford v. Sec’y, if Health and Human Servs., 451
F.3d 1352, 1355 (Fed. Cir. 2006) (petitioner must establish that a vaccination was a substantial
factor and that harm would not have occurred in the absence of the vaccination).

        The Federal Circuit has set forth three factors petitioners must satisfy to prove causation
in off-Table cases. Althen requires that petitioners provide: “(1) a medical theory causally
connecting the vaccination and the injury; (2) a logical sequence of cause and effect showing that
the vaccination was the reason for the injury; and (3) a showing of a proximate temporal
relationship between vaccination and injury.” 418 F.3d 1274, 1278 (Fed. Cir. 2005). All three
Althen factors must be satisfied to prevail on an off-Table claim.

        The medical theory must be a reputable one, although it need only be “legally probable,
not medically or scientifically certain.” Knudsen, 35 F.3d at 548-49. The Supreme Court’s
opinion in Daubert v. Merrel Dow Pharmaceuticals, Inc., likewise requires that courts determine
expert opinions to be reliable before they may be considered as evidence. “In short, the
requirement that an expert’s testimony pertain to ‘scientific knowledge’ establishes a standard of
evidentiary reliability.” Daubert, 509 U.S. 579, 590 (1993) (citation omitted). The Federal
Circuit has stated that a “special master is entitled to require some indicia of reliability to support
the assertion of the expert witness.” Moberly ex rel. Moberly v. Sec’y of Health and Human
Servs., 592 F.3d 1315, 1324 (Fed. Cir. 2010).

B. Evaluating Petitioner’s Claim.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
petitioner’s claims alone. Rather, the petition must be supported by either medical records or by
the opinion of a competent physicians. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support.

       Petitioner submitted a letter from Dr. Horton, her treating neurologist, dated April 22,


                                                   8
2014 which states: “To Whom It May Concern, Lynn has had a possible neurological reaction to
the flu shot in the past.” Pet. Ex. 8. Dr. Horton does not describe petitioner’s “possible
neurological reaction,” nor does he specify when the flu shot he is referring to was received.
Likewise, Dr. Horton does not indicate why he believes that petitioner’s alleged reaction was
causal related to a flu vaccine. Dr. Horton has failed to provide any support for this proposition,
and does not provide any connection between the influenza vaccination and petitioner’s alleged
injury. In short, nothing in Dr. Horton’s letter or petitioner’s record provides a reliable medical
theory of vaccine causation.

        Ultimately, petitioner has presented neither a sufficient medical opinion nor a plausible
medical theory in support of her claim. Having failed to establish any of the Althen factors by
preponderant evidence, petitioner has not demonstrated that she is entitled to compensation for
her illness.

                                          IV. Conclusion.

        Constrained by the requirements as set forth in Althen, I find that the petitioner herein has
failed to produce preponderant evidence that her influenza vaccination is responsible for her
condition, and has thus failed to demonstrate entitlement to compensation. Her petition is
therefore dismissed. The clerk shall enter judgment accordingly.

IT IS SO ORDERED.
                                              s/Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




                                                  9